Citation Nr: 1230963	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residual gynecological disabilities, to include endometriosis, status post hysterectomy with bilateral oophrectomy, claimed as due to medication prescribed for a skin disability.

2.  Entitlement to service connection for a mouth disability, claimed as secondary to a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2006, the Veteran requested a hearing before the Board via video conference.  However, in April 2007, she withdrew her request for a hearing. The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for further development and adjudicative action.  A June 2011 Board decision denied entitlement to service connection for posttraumatic stress disorder and again remanded the Veteran's claims as described on the title page herein.  The claims file has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary in this case.

The Board notes that additional VA treatment records, 586 pages of treatment records dated between May 1995 and November 2011, have been associated with the Veteran's Virtual VA file.  Some of these records have not been considered previously by the RO or AMC and were apparently not considered in the most recent, March 2012, supplemental statement of the case (SSOC).  The treatment records were associated in the context of the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Entitlement to individual unemployability was granted to the Veteran effective March 11, 2010 by a March 2012 rating decision.

The Board requested a waiver of AOJ adjudication in a March 2012 letter concerning any additional evidence associated with the claims file.  To date, there has not been a reply from the Veteran indicating such waiver.  Thus, the Board finds that remand is necessary for AOJ adjudication and the promulgation of an additional SSOC.  38 C.F.R. § 20.1304(c) (2011).

Additionally, as the Veteran is now receiving TDIU, she should be asked if she wishes to continue her appeal concerning the issues considered herein.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran, with appropriate notice to her representative, if she wishes to continue her appeals.  

2.  If written notice of the Veteran's desire to withdraw the appeal(s) is not received, the RO or the AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, and be given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


